DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The reply filed 5/2/22 consists of a response to an election. 
	A new search produced a 102 reference.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by COMMINGS 20130249319.
CLAIMS 1,2
	COMMINGS discloses a hybrid inverter system comprising a balancer-based power optimizer
including a battery charge controller.
	Abstract
A string and load balancer system that provides the ability to boost the string voltage in low-light or reduced-power conditions so that the inverter may continue to operate. The boost operation can be achieved by addition of a single substantially D.C. switch. The DC switch may be rated for the maximum intended voltage boost, not the maximum bus voltage. A string and load balancer provided herein may allow photovoltaic arrays to be productive in mornings, evenings, and in clouded or otherwise sub-nominal conditions.

[0339] Switch 1040 may provide for an array to provide power to the UPS. This power could be used by other clusters, and/or could be used to charge a battery. If present, such a switch may be manual or motor actuated as described earlier.
[0351] In this embodiment, the controller maintains a battery 1110 at a good state of charge, and supplies an uninterruptible bus voltage at the battery voltage. This embodiment utilizes the battery to provide a low-impedance voltage reference with respect to earth ground 1112.
CLAIM 3
	COMMINGS discloses the hybrid inverter system of claim 1, comprising an array of power
optimizers, wherein the power optimizer is a first power optimizer, wherein the array of power
optimizers includes the first power optimizer, wherein at least one of power optimizer within the
array of power optimizers is connected between two panels by a bypass cable.
[0568] “ ….The bypass cable length may be minimal if the balancer is located at the physical center of a string. In some embodiments, other factors, such as ease of access to the balancer, routing of the cables to a load or other physical feature of an installation may favor a balancer placement that is less than optimal from a cable length perspective… “.

Allowable Subject Matter
Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 11, 2022




/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836